ALLOWABILITY NOTICE


Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 3/9/22 after final rejection of 12/14/21 and advisory action of 2/25/22.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered. Claims 13, 15-16, 19, 21-22, 24-25, and 27-35 are pending.
 
Reasons for Allowance

Claims 13, 15-16, 19, 21-22, 24-25, and 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 13, and at least in part, because claim 13, as amended, recite the limitations: “the shutter is a mainly cuboid shaped slider with a hole or a notch, wherein the guide rail has a mainly cuboid shape and houses the slider and an element configured to exert a force onto the shutter, wherein, under normal operation conditions, the heat sensitive element is a bolt that extends through two holes in the guide rail - with one hole at each side - and through the hole of the slider, wherein the guide rail establishes a mask, and wherein the mask and the shutter have such a geometrical shape that a probability that remaining material of the heat sensitive element maintains an electrical connection is reduced”.
The aforementioned limitations in combination with all remaining limitations of the independent claim 13, are believed to render said claim 13 and all claims dependent therefrom allowable over the prior art of record, taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835